DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 15/297,589 (U.S. Patent No. 10,776,770 B2) and 17/100,064 (U.S. Patent No. 11,100,488 B2). Claims 2-22 are presented for examination. Applicant filed initial claim 1 on  07/20/2021 and preliminary amendment canceling claim 1 and adding new claims 2-22 on 11/03/2021. Examiner has established a double patenting rejection for claims 2-22; objection to claims 2, 6, 9, 13, 16, 20, and 21; and a rejection under § 100 for claim 2-22 in the instant Office action.    

Examiner’s Remarks


Prior Art under § 102 and § 103: Prior art Lambert (US 2017/0061138 A1) shows generally a method, a system, and a non-transitory computer-readable medium for integrating data from a remote server with a client application. The prior art fails to teach the following limitations present in independent claims 1, 9, and 16, as a combination of steps: “segmenting, by the child application, a portion of wherein segmenting prevents the sensitive information from being exposed to the host application; and facilitating presentation of the offer on a display of the device wherein segmenting allows an offer displayed using the host application to be based on the sensitive information and the tracking data without the sensitive information being exposed to the host application.”   

Double Patenting




The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,776,770 B2 and over claims 1-20 of U.S. Patent No. 11,100,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.


Claim Objections








Claims 2, 9, and 16, are objected to because of informality in the following recitation: “receiving an input corresponding to with shopping behavior.” It appears that the word “with” is a typographical error and the recitation should read: “receiving an input corresponding to shopping behavior.”

Claims 2, 9, and 16, are objected to because of informality in the following recitations: “segmenting, by the child application, a portion of wherein segmenting prevents the sensitive information from being exposed to the host application.” It is not clear what “a portion of” is a portion of, but it may be “a portion of the user data” based on the previous claim limitation. Applicant should amend the claim to clarify the informality. 

Claims 6, 13, and 20, are objected to because of informality in the following recitations: “receiving data associated with tracking data stored on a child application server associated with the child application, wherein the offer is further based on the data associated with tracking data.” It appears that the second instance of “tracking data” should have a definite article “the” in from of it and the recitation should read: “receiving data associated with tracking data stored on a child application server associated with the child application, wherein the offer is further based on the data associated with the tracking data.”    


Claim 21 objected to because of informality in the following recitations: “The non-transitory computer readable storage medium of claim 16,, wherein.” The second comma (“,”) after number”16” appears to be a typographical mistake and the recitation should read: “The non-transitory computer readable storage medium of claim 16, wherein.” 

Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-22 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-8 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 9-15 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 16-22 is a non-transitory computer-readable storage medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-22 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-22, however, recite an abstract idea of integrating data from a remote server with a client application. The creation of integrating data from a remote server with a client application, as recited in the independent claims 2, 9, and 16, belongs to certain methods of organizing human activity (i.e., fundamentals of economic principles or practices including mitigating risk ) that is found by the courts to be an abstract idea. The limitations in independent claims 2, 9, and 16, which set forth or describe the recited abstract idea, are the following steps: “recording the input, wherein the input is stored as tracking data for the device” (claims 2, 9, and 16), “segmenting a portion of wherein segmenting prevents the sensitive information from being exposed to the host application” (claims 2, 9, and 16), and “facilitating presentation of the offer on a display of the device wherein segmenting allows an offer displayed using the host application to be based on the sensitive information and the tracking data without the sensitive information being exposed to the host application” (claims 2, 9, and 16). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 2, 9, and 16, recite additional limitations: “a device” (claim 2), “a host application associated with a host server” (claims 2, 9, and 16), “a child application associated with a child server, wherein the child server is distinct from the host server” (claims 2, 9, and 16), “a memory” (claim 9), “one or more processors coupled to the memory” (claim 9), “a non-transitory computer readable medium comprising instructions” (claim 16), and “one or more processors of a device” (claim 16). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving an input corresponding to with shopping behavior” (claims 2, 9, and 16), “transmitting a request for user data associated with the child application, the request including the tracking data, wherein when the request is transmitted to a child application server associated with the child application, the child application server selects an offer for the device, wherein the offer is based on the tracking data and sensitive information associated with the device” (claims 2, 9, and 16), and “receiving the user data and the offer at the child application, the user data associated with the child application including the sensitive information” (claims 2, 9, and 16). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 2, 9, and 16, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 2, 9, and 16, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	

















Step 2B of the Test: The additional elements of independent claims 2, 9, and 16, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0076] The computer system includes one or more processors. The processor may be any type of processor, including but not limited to a special purpose or a general-purpose digital signal19 processor, specially programmed to perform the methods described herein. Processor may be connected to a communication infrastructure (e.g. a data bus or computer network) either via a wired connection or a wireless connection. Communication infrastructure carries signals and may be implemented using wire or cable, fiber optics, a phone line, a wireless link, a cellular phone link, a radio frequency link, or any other suitable communication channel, including a combination of the foregoing exemplary channels. 

[0077] The computer system includes one or more memories. The memory may include at least one of: random access memory (RAM), a hard disk drive and a removable storage drive, such as a floppy disk drive, a magnetic tape drive, or an optical disk drive. The removable storage drive reads from and/or writes to a removable storage unit. The removable storage unit can be a floppy disk, a magnetic tape, an optical disk, which is read by and written to a removable storage drive.
 
 [0079] The computer system includes one or more user interfaces. The user interface may be a program that controls a display of computer system, on which the output of the processes described herein can be displayed. The user interface may include one or more peripheral user interface components, such as a keyboard or a mouse. The end user may use the peripheral user interface components to interact with computer system. The user interface may receive user inputs, such as mouse inputs or keyboard inputs from the mouse or keyboard user interface components. 

This is a description of general-purpose computer. Further, the elements of “transmitting” and “receiving” amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of  “transmitting” and “receiving” were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 2, 9, and 16, “transmit” and “receive” data over a network in a merely generic manner. The courts have recognized  “transmitting” and “receiving” functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 2, 9, and 16, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 2, 9, and 16, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-8 depend on independent claim 2; dependent claims 10-15 depend on independent claim 9; and dependent claims 17-22 depend on independent claim 16. The elements in dependent claims 3-8, 10-15, and 17-22, which set forth or describe the abstract idea, are: “facilitating presentation of the offer includes generating an integrated user interface display based on data associated with the host application and the sensitive information, wherein segmentation of the sensitive information prevents the sensitive information associated with the child application from being exposed to the host application during generation of an integrated display” (claims 3, 10, and 17 – further narrowing the recited abstract idea), “generating an integrated user interface display, wherein the integrated user interface display includes at least one user interface component associated with the host application and at least one user interface component associated with the child application” (claims 4, 11, and 18 – further narrowing the recited abstract idea), “receiving, by the child application, input data associated with an indication that an end user would like to apply for credit; and communicating, by the child application, request data associated with the input data to the child application server, wherein the offer is a credit offer in association with the request data” (claims 5, 12, and 19 – insignificant extra solution activity), “receiving data associated with tracking data stored on a child application server associated with the child application, wherein the offer is further based on the data associated with tracking data” (claims 6, 13, and 20 – insignificant extra solution activity), “the child application is invoked based on a navigation input at the host application associated with offers for credit” (claims 7, 14, and 21 – further narrowing the recited abstract idea), and  “facilitating a purchase associated with the offer; and updating the tracking data for the device with information associated with the purchase” (claims 8, 15, and 22 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-8, 10-15, and 17-22, do not correct the deficiencies of independent claims 2, 9, and 16, and are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-22 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Desai (US 2017/0105122 A1) discloses: “The managed user device modifies the screen content sent to the remote support server to obscure the user name and password fields, thus preventing that information from exposed during the remote assistance session.”

Kwak (KR 20170029858 A) discloses: “If it is determined that a plurality of objects are included in the image information, the user device control unit 150 prevents information from being exposed according to user input (or user selection) on a predetermined screen through a preset function.”





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691